— Writ of habeas corpus in the nature of an application on behalf of Austroberto Portilla for bail reduction upon Queens County IDV Nos. 205985V/11, 20596V/11, 20597V/11, and 20603V/11.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of reducing bail for Austroberto Portilla on each of the above-listed IDV numbers to the sum of $2,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $1,000 as a cash bail alternative, for a total bail of $8,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $4,000 as a cash bail alternative.
Ordered that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the amount of $8,000 or has deposited the sum of $4,000 as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant. Mastro, J.E, Lott, Roman and Cohen, JJ., concur.